United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEFENSE AGENGIES, DEFENSE FINANCE &
ACCOUNTING SERVICE, Fort Hood, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 15-101
Issued: April 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2014 appellant filed a timely appeal from an October 1, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 26, 2013 appellant, then a 46-year-old military pay technician, filed a
traumatic injury claim alleging that on December 18, 2013 she suffered an anxiety attack due to
a verbal confrontation with the lead technician. She stopped work on December 18, 2013.
In a December 18, 2013 statement, Judith A. Rucker, a branch manager, stated that
appellant came to her office that day around 9:00 a.m. crying and hyperventilating. She took
appellant into her back office, where she told appellant to calm down and breathe slowly. After
a couple of minutes, Ms. Rucker fixed appellant a cup of tea and asked her what happened.
Appellant told Ms. Rucker that Shirley Parnell, her lead in the Reserve Pay section had just
embarrassed her in front of her coworkers. Ms. Parnell stated that she had some of appellant’s
work that was done incorrectly and she was not going to continue to fix her work. She told
appellant to leave and go to another worksite. Appellant complained that Ms. Parnell could have
taken her aside to tell her this privately instead of letting others in the section know what was
going on. She also complained that Ms. Parnell could have just told her how to fix her mistakes.
Once appellant calmed down, Ms. Rucker informed a Ms. McGahee what was going on
and Ms. McGahee told her to assign appellant to the processing section. When she told appellant
of her new assignment appellant began to cry and breathe hard, and stated that her chest was
hurting. Ms. Rucker told Ms. McGahee that appellant’s chest was hurting and also called
Defense Finance and Accounting Service (DFAS) whose representative was informed to take
appellant to a physician. The DFAS representative also sent a Form CA-16 for appellant’s
supervisor to fill out. However, since appellant’s supervisor and branch manager were out of the
office, Ms. Rucker signed the form, as she is a branch manager. She then took appellant to the
emergency room at Metroplex Hospital in Killeen, Texas. The emergency room physician told
appellant that she could return to work the next day and prescribed her with a three-day
prescription. Ms. Rucker and appellant returned to work with a copy of the CA-16 form and
appellant then left work to fill her prescription and go home.
In a December 18, 2013 statement, Timothy L. Ryan, a coworker, stated that he was
present for some of the discourse that occurred between Ms. Parnell and appellant that day.
From what he heard, Ms. Parnell had approached appellant regarding a continuing problem with
the administrative paperwork requirements necessary to process leave matters that she had been
working on. Under Ms. Parnell’s direction, Mr. Ryan indicated that he also had been working to
correct similar errors appellant created. He stated that Ms. Parnell was attempting to explain to
appellant that she was still distributing the paper components incorrectly when she became
confrontational and interrupted Ms. Parnell by stating, “before you start blaming me” in a loud
and abrasive tone. This caused Ms. Parnell to conclude her discourse with appellant and direct
her to proceed to another site. After a few minutes, appellant quickly departed the office.
In a December 23, 2013 statement, Ms. Parnell, appellant’s supervisor and lead
technician, indicated that on December 18, 2013 appellant came to work agitated about
something and was talking rather loudly to Felicia D. Porcher, a coworker about it. At
approximately 8:45 a.m., appellant stated that paperwork was missing from some of the packets
she was coding. Ms. Parnell went to appellant’s desk to see where the paperwork might be and
asked Ms. Porcher if she had made any errors, but she replied “no.” When she looked at

2

appellant’s desk, the missing papers were in a stack, which appellant stated that she did not need,
so she was removing them from the packets. Ms. Parnell stated that this was not the standard
procedure and appellant had been trained and retrained numerous times on how to code and
make the required copies. She noted for appellant which documents were required for each
packet so that she could use it as a reference and not get confused. After Ms. Parnell started to
help appellant correct the errors, appellant stated that she did not want to be blamed for the
mistake and tried to defend her actions, in a loud and disrespectful tone of voice. She told
appellant that she did not have time for her attitude and that she could work at a different site
today. Ms. Parnell stated that the other site needed help and working there would give appellant
some time to cool off. At 9:48 a.m., she called the other site to see if appellant had shown up,
but she was told that appellant had not reported there yet. Ms. Parnell indicated that, after
researching the packets that was in error, she discovered that appellant had made copies of the
missing paperwork and placed it in the leave suspense file. Appellant, however, had stated that
she had received the packets without the right paperwork and forgot that she had made copies of
it in the few minutes prior to telling Ms. Parnell that it was missing.
Ms. Parnell further stated that the history behind this incident started in the last week or
two. She indicated that she discovered that almost all the packets that appellant had processed
had been missing paperwork. Ms. Parnell let appellant spend an entire day trying to correct the
errors, but appellant was not getting anywhere and was getting agitated that she had to make the
corrections. Appellant indicated that she started making copies of some of the missing
documents the previous day so that they could be properly coded, and that she still had an entire
stack that needed copies made of the missing documents.
Appellant submitted a personal Form SF-50, which indicated that, effective January 14,
2013, her Veteran’s preference had been updated. A position description was also provided for
military pay technician.
A work release form dated December 18, 2013 was provided, which released appellant to
return to work on December 19, 2013, with no restrictions. The release was signed by someone
named Alyce at the Metroplex Health System Emergency Departure whose last name was
illegible.
In a December 19, 2013 prescription, Dr. Helen Zaphiris, a Board-certified psychiatrist,
stated that appellant was being treated for a medical problem and was being prescribed
medication. She stated that appellant would need to be away from work until January 2, 2014 or
until evaluation.
In a December 30, 2013 note, Dr. Zaphiris stated that appellant was continuing treatment
at the Veterans Administration Hospital in Temple, Texas and just began psychotropic
medication. She estimated that appellant would need at least three more weeks off from work to
begin recovery of her major depressive disorder. Dr. Zaphiris noted that appellant was given
Family Medical and Leave Act papers. She recommended that appellant’s worksite be
transferred to a different building from where the November 2009 shootings occurred as she
continued to have significant post-traumatic symptoms connected to that event, which
contributes to her depression. Dr. Zaphiris stated that appellant would benefit from having the

3

reassignment occur now so she would know where she will be returning to work and not have
the stress of thinking she will be returning to the site of the trauma.
In a January 8, 2014 letter, OWCP advised appellant of the deficiencies in her claim and
requested additional factual and medical evidence, including a narrative medical report from her
physician which included the physician’s opinion supported by a medical explanation regarding
the cause of her emotional condition. Appellant was provided 30 days to submit the requested
information. By letter also dated January 8, 2014, OWCP requested additional information from
the employing establishment.
In a January 10, 2014 response to OWCP’s questionnaire, appellant stated that her
current job location and work environment since June 2013 was in the building where she
worked when she witnessed the trauma of the Fort Hood shootings in November 2009. She
stated that her depression worsened because her work location and environment was consistent
with where she first experienced trauma and the December 18, 2013 altercation at work.
In a January 13, 2014 narrative statement, appellant discussed the medical evidence that
was submitted in her claim. She stated that the building where the 2009 shootings occurred,
where she experienced her initial trauma, was the same building where she had been working
since June 2013. Appellant stated that her daily work activities were affected every day she goes
to work in that building and that her depression was aggravated, precipitated, and exacerbated by
her daily work activities. She stated that this was a harsh work environment due to witnessing
the 2009 shootings. Being assigned to that same building in June 2013, and the December 18,
2013 work injury involving Ms. Parnell aggravated appellant’s medical condition. Appellant
argued that the evidence of record establishes her claim. On December 18, 2013 she was in the
regular office when Ms. Parnell abruptly stated that she should take her stuff and go back and
work at the other site, which was the building where she experienced the 2009 trauma. She
stated that she immediately could not breathe, was hyperventilating and had to go to the
emergency room. Appellant alleged that her place of employment, as well as the December 18,
2013 work incident, all relate to the aggravation and exacerbation of her current anxiety and
panic disorder. She again argued that the evidence of record establishes her claim.
In handwritten notes on a February 18, 2014 letter from OWCP to the employing
establishment, appellant stated that the medical documentation shows that her medical condition
was accelerated and worsened after the December 18, 2013 work incident. Appellant stated that
she experienced trauma in 2009 as she was assigned to the site where the Fort Hood shooting
occurred. She stated that she experienced anxiety from being at that location. With respect to
the December 18, 2013 incident, appellant acknowledged that she did indeed do paperwork
incorrectly. Ms. Parnell came to appellant in an abrupt manner and stated “take your stuff and
go get out of here and go work at the SRP site. I do n[o]t have time for your attitude.” Appellant
complained that Ms. Parnell embarrassed her and threw her out of the office. She indicated that
the thought of returning to the site where she initially had trauma from the Fort Hood shooting
immediately caused her to hyperventilate and experience chest pains. Appellant saw her
supervisor, Ms. Rucker, who witnessed the aftermath. She stated that any preexisting mental
condition, if any, was made worse after this incident.

4

In a December 18, 2014 emergency report, Dr. Lincoln George Coffie, Board-certified in
emergency medicine, reported that appellant presented with anxiety. He noted that she had a
verbal confrontation with a coworker and afterward experienced hyperventilation, sweating,
anxiety, and some chest pain. Appellant reported being at her desk, when a coworker came to
her, slammed down paperwork, and in an angry tone in front of other coworkers, told her that she
needed the papers fixed as they were all wrong. The coworkers stated this very loud so everyone
could hear. Appellant stated that she asked the coworker if she could show her what she did
wrong so she could fix it herself, but the coworker yelled for her to just get out and leave.
Dr. Coffie noted a medical history of depression and anxiety and presented examination findings.
He diagnosed anxiety disorder and released appellant to work with no restrictions on
December 19, 2013.
In e-mails dated December 18 and 20, 2013, Ms. Porcher, a coworker, stated that she
guessed the packets have been missing documents that were there when she coded them.
Ms. Parnell was trying to explain the coding process to appellant and tensions were high. She
stated that she had explained the process to appellant before.
Additional medical reports from Dr. Zaphiris were submitted. In a December 19, 2013
report, Dr. Zaphiris noted that appellant called the crisis line the previous night and stated that
she “didn’t want to be here anymore.” Appellant denied any plan to kill herself, but stated that
she has been feeling depressed and anxious. She stated that she works at the building where the
Fort Hood shootings occurred and was there when it happened. Appellant stated that, yesterday,
a coworker, who has some supervisory capacity, wanted her to correct a document and was not
kind in her communication. She developed chest pain and shortness of breath and was taken to
the emergency room where she was examined and told she had a panic attack and could return to
work. Appellant does not want to return to work and has had difficulty working in the building.
She reported being in the building when the shooting occurred on November 5, 2009 and having
vivid memories of what occurred and seeing many of the injured people and several of the
murdered people. Appellant reported having constant flashbacks, nightmares, and stated “it
never goes away.” She tries to avoid reminders and reports feeling depressed since that time.
Dr. Zaphiris provided an assessment of depressive disorder, NOS; panic disorder, and posttraumatic stress disorder (PTSD).
In a December 24, 2013 noted, Dr. Zaphiris indicated that as appellant works in the place
where trauma occurred, consideration should be made to transfer her to a different site within the
same organization as the current site constantly retraumatizes appellant.
In a January 6, 2014 CA-16 form, Dr. Zaphiris stated that appellant had a panic attack at
work on December 18, 2013 after being verbally corrected by a supervisor at work in front of
coworkers. Appellant’s preexisting depression and panic originated from military service in
Korea and from exposure to the Fort Hood shootings on November 2009. Dr. Zaphiris opined
that appellant’s depression and panic disorder aggravated and exacerbated by exposure to the
shootings and harsh work environment at the site where the Fort Hood shootings occurred. She
diagnosed major depression, severe; panic disorder; and PTSD. Dr. Zaphiris reiterated her
opinion that appellant’s conditions were caused or aggravated by an employment activity, as her
work location is where Fort Hood shootings occurred and that there was verbal correction in
front of peers.

5

In a January 17, 2014 note, Dr. Zaphiris indicated that appellant presented for medication
management and supportive individual therapy for the development of coping skills concerning
depressive disorder, NOS, panic disorder, and PTSD. The note discussed that her PTSD
symptoms from the November 5, 2009 shootings on Fort Hood have directly contributed to her
difficulty working in or around the same worksite where the shootings occurred and have
directly influenced her relationships with others, including coworkers. Dr. Zaphiris stated that
the conflict on December 18, 2013 was an example of this difficulty as one of her symptoms of
PTSD was depression with low self-esteem and difficulty taking criticism, especially as she
described that it was given in front of her coworkers. This worsened her preexisting PTSD
condition. In a January 17, 2014 prescription note, Dr. Zaphiris release appellant to work at 50
percent for the first week, and then 100 percent.
By letter dated February 6, 2014, the employing establishment challenged appellant’s
claim.
By decision dated October 1, 2014, OWCP denied appellant’s claim on the basis that she
had not identified any compensable factors of employment.
LEGAL PRECEDENT
To establish that he or she sustained an emotional condition causally related to factors of
his or her federal employment, a claimant must submit: (1) factual evidence identifying and
supporting employment factors or incidents alleged to have caused or contributed to his or her
condition; (2) rationalized medical evidence establishing that he or she has an emotional
condition or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
his or her emotional condition is causally related to the identified compensable employment
factors.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.3 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.4
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of FECA.5 Although related to the employment, administrative and personnel
matters are functions of the employing establishment rather than the regular or specially assigned
2

See Kathleen D. Walker, 42 ECAB 603 (1991).

3

Pamela D. Casey, 57 ECAB 260, 263 (2005).

4

Lillian Cutler, 28 ECAB 125, 129 (1976).

5

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

6

duties of the employee.6 However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.7
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.8 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, OWCP must base its
decision on an analysis of the medical evidence.9
A claimant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that an emotional condition was caused or adversely affected by his or her
employment.10 Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.11
ANALYSIS
The essence of appellant’s complaints of the December 18, 2013 incident was that, while
she had done some paperwork incorrectly, Ms. Parnell had embarrassed appellant in front of her
coworkers, was not kind in her communication, and reassigned appellant to a different section in
the same building where the 2009 Fort Hood shootings took place. Appellant also alleges that
her medical condition was exacerbated by working in the same building where the 2009 Fort
Hood shootings took place as well as the December 18, 2013 verbal altercation with Ms. Parnell.
Initially, the Board finds that there are no Cutler allegations. The record reflects and
appellant admits that she had done some paperwork incorrectly. However, she did not
specifically attribute her claimed emotional and/or physical conditions to her regular or specially
assigned work duties or a requirement imposed by the employment. Thus, appellant has not
established a compensable employment factor under Cutler.12
Appellant alleged that on December 18, 2013 she was in the regular office when
Ms. Parnell embarrassed her in front of her coworkers, was not kind in her communication, and
reassigned her to another section in the building where the 2009 Fort Hood shootings took place.
6

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

7

Id.

8

See supra note 2.

9

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
10

See Charles D. Edwards, 55 ECAB 258 (2004).

11

See Ronald K. Jablanski, 56 ECAB 616 (2005); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

12

Supra note 4.

7

Ms. Porcher, in her December 18, 2013, statement, indicated that Ms. Parnell was trying to
explain the coding process to appellant and tensions were high. Mr. Ryan, in his December 18,
2013 statement, related that Ms. Parnell was attempting to explain to appellant that she was still
incorrectly distributing the paper components, when appellant became confrontational by
interrupting Ms. Parnell and stating, “before you start blaming me” in a loud and abrasive tone.
Thus, the record reflects that, while Ms. Parnell was attempting to help appellant by explaining
the administrative paperwork requirements, appellant interrupted Ms. Parnell in a loud,
disrespectful tone of voice and she then reassigned appellant to the other section for the day.
The assignment of work and monitoring of performance are administrative functions of a
supervisor.13 The manner in which a supervisor exercises his or her discretion falls outside
FECA’s coverage. This principle recognizes that supervisors must be allowed to perform their
duties, and at times employees will disagree with their supervisor’s actions. Mere dislike or
disagreement with certain supervisory actions will not be compensable absent error or abuse on
the part of the supervisor.14 While appellant objected to having her work product criticized, in
front of her coworkers, there is no evidence of any error or abuse on Ms. Parnell’s part. Thus,
this administrative matter is not compensable.
Appellant took exception to the manner in which Ms. Parnell addressed her on
December 18, 2013. In her statements, she alleged that Ms. Parnell came to her in an abrupt
manner and stated “take your stuff and go get out of here and go work at the SRP site. I do n[o]t
have time for your attitude.” In statements taken on the day of the incident, appellant told
Ms. Rucker that she had some work that was done incorrectly and Ms. Parnell told appellant that
she was not going to continue to fix her work and told her to leave and go the other section.
In the emergency room report, appellant reported being at her desk when a coworker
came to her desk, slammed down paperwork, and in an angry tone in front of other coworkers,
told her that she needed the papers fixed as they were all wrong, and stated it very loud so
everyone could here. When she asked the coworker if she could show her how to fix it, the
coworker yelled for her to just get out and leave.
Verbal altercations and difficult relationships with supervisors/managers, when
sufficiently detailed and supported by the record, may constitute compensable factors of
employment.15 However, this does not imply that every ostensibly abusive or threatening
statement uttered in the workplace will give rise to coverage under FECA.16 For appellant to
prevail on her claim, she must support her allegations with probative and reliable evidence.17

13

Donney T. Drennon-Gala, 56 ECAB 469, 475 (2005); Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D.
Edwards, 55 ECAB 258, 270 (2004).
14

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

15

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

16

Fred Faber, 52 ECAB 107, 109 (2000).

17

See supra note 2.

8

As noted, not every ostensibly abusive or threatening statement uttered in the workplace
will give rise to coverage under FECA.18 Appellant’s own account of the verbal altercation
varies in degrees of harshness. Ms. Parnell admitted that she told appellant that she did not have
time for her attitude. Ms. Porcher noted that the tensions between appellant and Ms. Parnell
were high. However, there is no evidence to reflect that Ms. Parnell had raised her voice to
appellant or spoke in an angry tone. In fact, the evidence reflects that appellant had interrupted
Ms. Parnell during her explanation of the administrative paperwork requirements and became
confrontational in a loud disrespectful tone of voice, which caused Ms. Parnell to reassign
appellant to a different section. Also while this was an unpleasant and perhaps heated exchange
between two coworkers who at one point had voiced criticism of the other’s work, this did not
amount to verbal abuse. Thus, this administrative matter is not compensable.
The remaining alleged employment incidents are administrative in nature. As such,
appellant must demonstrate error or abuse on the part of her employing establishment in order
for those administrative matters to be compensable under FECA.19
Appellant alleged that Ms. Parnell’s reassignment to the other section on December 18,
2013 as well as working in the building where the 2009 Fort Hood shootings occurred
contributed to her emotional and physical condition. An employee’s frustration from not being
permitted to work in a particular environment or hold a particular position is not compensable.20
Appellant has not demonstrated error or abuse on the part of her employing establishment in
either reassigning her to the other section or in having to work in the same building where the
2009 Fort Hood shooting took place. She alleges that she was present during the 2009 Fort Hood
shootings and witnessed some of the injured and murdered people. As a result, appellant has had
a hard time working in the building since 2013. The record is devoid of any evidence that the
employing establishment knew of the effect working in the building where the 2009 shootings
took place on her. Accordingly, appellant has not demonstrated error or abuse on the part of
either Ms. Parnell in her reassignment or the employing establishment in placing her back to
work in the same building where the 2009 shootings took place.
Because appellant failed to establish a compensable factor of employment, OWCP
properly denied the claim without addressing the medical evidence of record.21 While
Ms. Rucker’s statement verifies that appellant was transported to an emergency room shortly
after the incident and the employing establishment issued a CA-16 form to authorize medical
treatment, the form does not appear in the record. A properly executed CA-16 form can form a
contractual agreement for payment of medical expense, even if the claim is not accepted. See 20
C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989). The Board notes that, under 5 U.S.C.
§ 8103, OWCP also has broad discretion to approve medical care which it finds necessary and
reasonable in cases of emergency or other unusual circumstances. Upon return of the case
record, OWCP shall determine whether appellant’s initial medical care in the hospital emergency
18

See Fred Faber, 52 ECAB 107, 109 (2000).

19

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

20

Supra note 4.

21

Garry M. Carlo, supra note 9.

9

room should be authorized pursuant to 20 C.F.R. § 10.304, which provides that, in cases
involving emergencies or unusual circumstances, OWCP may authorize treatment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.22
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

10

